—In an action, inter alia, to recover damages for violation of General Business Law § 380 et seq., 15 USC § 1681 et seq., and defamation, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered October 24, 1994, which granted the defendants’ motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We affirm the order appealed from primarily for reasons stated by Justice Nicolai at the Supreme Court.
We further note that the defendant TRW, Inc., failed to give the plaintiff a copy of his credit report because the plaintiff failed to provide proper identifying information (see, 15 USC § 1681g).
The plaintiff’s remaining contentions are either not properly before this Court or without merit. Balletta, J. P., Thompson, Joy and Goldstein, JJ., concur.